UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 KEY TECHNOLOGY, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) June 11, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d–1(b) [X] Rule 13d–1(c) [] Rule 13d–1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 14 Pages 13G CUSIP No. 493143101 Page2of14 Pages 1 NAMES OF REPORTING PERSONS Leslie J. Schreyer, as Trustee under Trust Agreement dated December 23, 1989 FBO the issue of Jonathan D. Sackler 52-6435625 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Connecticut NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER -0- EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.6%* 12 TYPE OF REPORTING PERSON OO *This calculation is rounded to the nearest tenth and is based upon 5,461,546 shares of common stock outstanding as of April 29, 2012 as reported in the Company's Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012. 13G CUSIP No. 493143101 Page3of14 Pages 1 NAMES OF REPORTING PERSONS M3C Holdings LLC 20-6116984 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER -0- EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.6%* 12 TYPE OF REPORTING PERSON OO *This calculation is rounded to the nearest tenth and is based upon 5,461,546 shares of common stock outstanding as of April 29, 2012 as reported in the Company's Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012. 13G CUSIP No. 493143101 Page4of14 Pages 1 NAMES OF REPORTING PERSONS Robert Averick 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES 5 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER -0- PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.5%* 12 TYPE OF REPORTING PERSON IN *This calculation is rounded to the nearest tenth and is based upon 5,461,546 shares of common stock outstanding as of April 29, 2012 as reported in the Company's Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012. CUSIP No. 493143101 13G Page5of14 Pages Item 1(a) Name of Issuer: Key Technology, Inc., an Oregon corporation (“KTEC” or the “Issuer”). Item 1(b) Address of Issuer’s Principal Executive Offices: 150 Avery Street Walla Walla, Washington 99362 Item 2(a) Names of Persons Filing: The Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): 1. Leslie J. Schreyer, as Trustee under Trust Agreement dated December 23, 1989 FBO the issue of Jonathan D. Sackler (the “Trust”); 2. M3C Holdings LLC ("M3C"); and 3. Robert Averick. The Reporting Persons have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit A, pursuant to which they have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Act. Item 2(b) Address of Principal Business Office or, if None, Residence: The address of the Trust is: c/o Chadbourne & Parke LLP 30 Rockefeller Plaza New York, New York 10112 Attention: Leslie J. Schreyer The address of M3C is: c/o North Bay Associates 14000 Quail Springs Parkway Oklahoma City, Oklahoma73134 Attention: Stephen A. Ives The address of Robert Averick is: c/o Kokino LLC One Stamford Forum Stamford, Connecticut 06901 CUSIP No. 493143101 13G Page6of14 Pages Item 2(c) Citizenship: 1. The Trust is a trust governed by the laws of the State of Connecticut. 2. M3C is a Delaware limited liability company. 3. Robert Averick is a citizen of the United States of America. Item 2(d) Title of Class of Securities: Common stock (“Common Stock”). Item 2(e) CUSIP Number: Item 3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: [ ] This Item 3 is not applicable. Item 4 Ownership: The percentages used herein are calculated based upon 5,461,546 shares of common stock outstanding as of April 29, 2012 as reported in the Company's Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012. As of June 21, 2012: 1. Leslie J. Schreyer, as Trustee under Trust Agreement dated December 23, 1989 FBO the issue of Jonathan D. Sackler (a) Amount Beneficially Owned: 250,435* (b)
